Case 3:15-md-02626-HES-JRK Document 952 Filed 02/21/19 Page 1 of 1 PagelD 44196

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
In Re: Case No. 3:15-md-2626-J-20JRK
DISPOSABLE CONTACT LENS .
ANTITRUST LITIGATION Judge Harvey E. Schlesinger

 

THIS DOCUMENT RELATES TO:

All Actions

 

 

 

 

 

ORDER
This matter is before this Court on the parties “Joint Response to Court’s Order Regarding
Stay pending Resolution of Defendants’ Rule 23(f) Petitions to the Eleventh Circuit Court of
Appeals” (Dkt. 951). This Court has not determined whether to stay this action in its entirety
until the United States Court of Appeals for the Eleventh Circuit rules on Defendants’ petitions.
In addition, the Motions for Summary Judgment are pending. This Court, therefore, will remove

this case from the pre-trial and trial calendar and will reset those dates later.

DONE AND ORDERED at Jacksonville, Florida, this 2 0g day of February, 2019.

 

Copies to:
Counsel of Record
